In two related proceedings pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Queens County (Clark, J.), dated January 10, 2002, which, after a hearing, denied its motion to stay enforcement of stated portions of two prior orders of the same court, both dated December 24, 2001 (one entered in each proceeding), and directed that the children be returned to the mother’s custody.
Ordered that the order is affirmed, with costs.
The petitioner did not meet its burden of establishing that the children should remain in its custody (see Matter of Shevonne C., 292 AD2d 452). The evidence adduced by the petitioner failed to establish that the return of the children posed an imminent risk to their health since the offending circumstances had been remedied. Moreover, the respondent mother fully complied with the service plan offered by the petitioner. Under the circumstances, the Family Court properly directed the return of the children to the mother pending the final determination of the petitions (see Matter of Commissioner of Admin. for Children’s Servs. of City of N.Y. [Stephen D.] v Angela D., 250 AD2d 845; Matter of Hiram V., 162 AD2d 453, 454). Altman, J.P., Krausman, Schmidt and Crane, JJ., concur.